Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141977                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ENGENIUS, INC. and ENGENIUS-EU,                                                                          Brian K. Zahra,
                                                                                                                      Justices
  LIMITED,
            Plaintiffs-Appellees,
  v                                                                 SC: 141977
                                                                    COA: 290682
                                                                    Wayne CC: 03-331133-CK
  FORD MOTOR COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  March 9, 2011. The application for leave to appeal the July 29, 2010 judgment of the
  Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           d1122                                                               Clerk